

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW
TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE OR
DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.
 
US $____________
February __, 2010

 
NOVINT TECHNOLOGIES, INC.
 
5% SENIOR SECURED CONVERTIBLE PROMISSORY NOTE
 
Due February __, 2011
 
FOR VALUE RECEIVED, the adequacy of which is hereby acknowledged, Novint
Technologies, Inc., a company organized under the laws of the State of Delaware
(the “Company”), hereby promises unconditionally to pay to ________________
(together with any assignee, “Holder”), in lawful money of the United States of
America (“Dollars” or “$”) and in immediately available funds, the principal sum
of ___________________ ($_____________) on the Maturity Date, as hereinafter
defined, and to pay interest on such principal amount of this Senior Secured
Convertible Promissory Note (the “Note”).  Capitalized terms used but not
otherwise defined herein have the respective meanings given to such terms in
Section 11 hereof.
 
1.           Principal.  Unless earlier repaid in full, the entire unpaid
principal amount of this Note shall be paid on the Maturity Date.  Promptly
following the payment in full of this Note, the Holder shall surrender this Note
to the Company for cancellation.
 
2.           Prepayment.  The Company shall have the right prior to the Maturity
Date to repay all of the principal amount of this Note and accrued but unpaid
interest thereon and all other sums due hereunder without premium or penalty.
 
3.           Allocation.  Except as otherwise provided herein, all payments made
hereunder (whether in prepayment or otherwise) shall be applied first against
any sums incurred by the Holder for the payment of any expenses in enforcing the
terms of this Note, then against any interest then due hereunder and finally
against principal.
 
4.           Interest.  Interest on the Note shall accrue at a rate of five
percent (5%) per annum from the date of this Note, and shall be payable on the
Maturity Date.  The rate of interest payable under the Note from time to time
shall in no event exceed the maximum rate, if any, permissible under applicable
law.
 

 
 

--------------------------------------------------------------------------------

 

5.           Payments.  All payments to be made by the Company in respect of
this Note shall be made in U.S. Dollars by wire transfer to an account
designated by the Holder by written notice to the Company, subject to Section 6
hereof.  If the due date of any payment in respect of this Note would otherwise
fall on a day that is not a Business Day, such due date shall be extended to the
next succeeding Business Day.  All amounts payable under this Note shall be paid
free and clear of, and without reduction by reason of, any deduction, setoff, or
counterclaim.
 
6.           Conversion.  .
 
(a)           Conversion Option. At any time during the term of this Note, the
principal amount of this Note shall be convertible (in whole or in part), at the
option of the Holder (the “Conversion Option”), into such number of fully paid
and non-assessable shares of Common Stock (the "Conversion Rate") as is
determined by dividing (x) that portion of the outstanding principal balance
under this Note that the Holder elects to convert by (y) the Conversion Price
(as defined in Section 6(b)(i) hereof) then in effect on the date on which the
Holder faxes a notice of conversion (the “Conversion Notice”), duly executed, to
the Company (the “Voluntary Conversion Date”) along with surrender of the
original of this Note. With respect to partial conversions of this Note, the
Company shall keep written records of the amount of this Note converted as of
each Conversion Date and, upon request, shall issue a replacement note
representing the remaining amount of principal.


(b)           Conversion Price.


(i) The term "Conversion Price" shall mean $0.0625 per share of Common Stock, as
adjusted for stock splits, stock combinations, and the like; provided that, if
the Holder sells any shares of common stock of the Company during 120 days prior
to the Maturity Date of those certain  Senior Secured Promissory Notes issued
pursuant to the Subscription Agreement, then the conversion price of this Note
shall automatically reset to $1.00 per share.  The Company shall have the right
at any time to inspect the trading records of the Holder of this time period to
confirm compliance with the foregoing.


(ii) Issue Taxes. The Company shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of this Note
pursuant thereto; provided, however, that the Company shall not be obligated to
pay any transfer taxes resulting from any transfer requested by the Holder in
connection with any such conversion.


(iii) Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of any fractional shares to which the
Holder would otherwise be entitled, the Company shall round the fractional share
to the nearest whole share.


(iv) Reservation of Common Stock. The Company shall at all times when this Note
shall be outstanding, reserve and keep available out of its authorized but
unissued Common Stock, such number of shares of Common Stock as shall from time
to time be sufficient to effect the conversion of this Note.

 
2

--------------------------------------------------------------------------------

 



(v) Regulatory Compliance. If any shares of Common Stock to be reserved for the
purpose of conversion of this Note require registration or listing with or
approval of any governmental authority, stock exchange or other regulatory body
under any federal or state law or regulation or otherwise before such shares may
be validly issued or delivered upon conversion, the Company shall, at its sole
cost and expense, in good faith and as expeditiously as possible, endeavor to
secure such registration, listing or approval, as the case may be.


(c)           Adjustment for Stock Splits; Dividends.  The number and kind of
securities purchasable upon the conversion of this Note as well as the
Conversion Price shall be subject to adjustment from time to time upon the
happening of any of the following.  In case the Company shall (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or (iv)
issue any shares of its capital stock in a reclassification of the Common Stock,
then the number of shares of Common Stock purchasable upon conversion of this
Note immediately prior thereto shall be adjusted so that the Holder shall be
entitled to receive the kind and number of underlying Common Stock of the
Company which it would have owned or have been entitled to receive had this Note
been converted in advance thereof. Upon each such adjustment of the kind and
number of underlying Common Stock of the Company which were purchasable
hereunder, the Holder shall thereafter be entitled to purchase the number of
underlying Common Stock resulting from such adjustment at a Conversion Price per
share obtained by multiplying the Conversion Price per share in effect
immediately prior to such adjustment by the number of underlying Common Stock
purchasable pursuant thereto immediately prior to such adjustment and dividing
by the number of underlying Common Stock of the Company resulting from such
adjustment.  An adjustment made pursuant to this paragraph shall become
effective immediately after the effective date of such event retroactive to the
record date, if any, for such event.


7.           Covenants of the Company.
 
(a)          Affirmative Covenants of the Company.  Until all principal and
interest and any other amounts due and payable under this Note have been paid in
full, the Company shall:
 
(i)           provide prompt written notice to the Holder of:  (i) the
occurrence of any Event of Default, or any event which with the giving of notice
or lapse of time, or both, would constitute an Event of Default hereunder, and
(ii) any loss or damage to any Collateral (as hereinafter defined) in excess of
$100,000;
 
(ii)           do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business and
the ownership of the Collateral;
 

 
3

--------------------------------------------------------------------------------

 

(iii)           maintain, with financially sound and reputable insurance
companies, customary insurance for its insurable properties, including without
limitation, the Collateral, all to such extent and against such risks, including
fire, casualty, fidelity, business interruption and other risks insured against
by extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations;
 
(iv)           provide 30 days’ prior written notice of its registration of any
copyright with the United States Copyright Office and promptly prepare and file
such documentation as requested by Holder to evidence Holder’s first priority
security interest in such copyrights;
 
(v)           provide prompt notice to Holder upon the occurrence of an adverse
change in the financial condition of the Company or reasonable belief that such
a change is imminent; and
 
(vi)           maintain the Collateral at the Company’s primary place of
business and in a format which can be accessed and retrieved by Holder.
 
(b)          Negative Covenants of the Company.  Until all principal and
interest and any other amounts due and payable under this Note have been paid in
full in cash, the Company shall not:
 
(i)           declare or pay any cash dividends on any shares of any class of
its capital stock, or apply any of its property or assets to the purchase,
redemption or other retirement of, or set apart any sum for the payment of any
cash dividends on, or for the purchase, redemption or other retirement of, or
make any other distribution by reduction of capital or otherwise in respect of,
any shares of any class of its capital stock; or
 
(ii)           sell, transfer, lease or otherwise dispose (including pursuant to
a merger) of any asset with a value greater than $100,000, except sales,
transfers, leases and other dispositions of inventory, used, obsolete or surplus
equipment or other property and investments in each case in the ordinary course
of business.
 
8.           Transferability.  This Note may be transferred by the Holder to any
person or entity provided that such transfer complies with all applicable
securities laws.  Such transfer may be made without any restriction other than
compliance with all applicable securities laws.
 
9.           Events of Default.  The term “Event of Default” as used herein
means any one of the following events (whatever the reasons of such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):
 
(a)          Payments.  Any failure by the Company to pay in full the principal
or accrued interest under the Note on the Maturity Date.
 
(b)          Breach of Covenant under this Note.  Any material failure by the
Company to observe any covenant or agreement on its part contained in this Note.
 

 
4

--------------------------------------------------------------------------------

 

(c)          Breach of Representation and Warranty or Covenant under other
Transaction Document.  The material breach of any provision of, or the failure
of performance of any of the terms, conditions or covenants under any other
document executed and/or delivered in connection with this Note (including the
Subscription Agreement) or otherwise furnished to Holder in connection with the
debt evidenced by this Note.
 
(d)          Insolvency.  a)  (A) An involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking  relief in respect of the Company, or of a substantial part of the
property of the Company, under any Debtor Relief Law and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; (B) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or for a substantial part of the property of the Company; or (C) the
winding-up or liquidation of the Company.
 
(ii)              The Company shall (A) voluntarily commence any proceeding or
file any petition seeking relief under any Debtor Relief Law; (B) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (ii) above;
(C) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or for a
substantial part of the property of the Company; (D) file an answer admitting
the material allegations of a petition filed against it in any such proceeding;
(E) make a general assignment for the benefit of creditors; (F) take any action
for the purpose of effecting any of the foregoing; or (G) wind up or liquidate.
 
10.           Acceleration of Note.  If an Event of Default occurs and is
continuing, then and in every such case the Holder may deliver a written notice
of default which shall specify the exact nature of the default and provide the
Company thirty (30) days to cure the default.  If, upon expiration of the thirty
(30) day opportunity to cure the Event of Default shall be continuing, the
Holder may declare the Note to be due and payable immediately, by a further
notice in writing to the Company, and upon any such declaration such Note shall
become immediately due and payable.  At any time after the Note shall become
immediately due and payable as a result of an acceleration thereof, and before a
decree or judgment for payment of the money due has been obtained, the Holder
may, by written notice to the Company, rescind and annul such acceleration and
its consequences.  Further, the Company agrees to pay all fees, costs and
expenses, including reasonable attorneys’ fees and legal expenses, incurred by
the Holder in endeavoring to collect any amounts payable hereunder which are not
paid when due, whether by acceleration or otherwise.
 
11.           Definitions.  The following terms shall have the meanings set
forth below:
 
“Business Day” means a day other than Saturday, Sunday, or any day on which the
banks located in the State of New York are authorized or obligated to close.
 
“Debtor Relief Law” means Title 11 of the U.S. Code and any other federal, state
or foreign law relating to insolvency, bankruptcy, receivership or similar law.
 

 
5

--------------------------------------------------------------------------------

 

“Maturity Date” means February __, 2011.
 
“Notes” means this Note and any other similar notes issued to refinance those
certain  Senior Secured Promissory Notes issued pursuant to the Subscription
Agreement.
 
“Subscription Agreement” means the Subscription Agreement, dated as of February
__, 2009, among the Company and the Subscribers.
 
12.           Delay or Omission Not A Waiver.  No delay or omission of the
Holder in exercising any right, power or privilege hereunder shall impair such
right, power or privilege or be a waiver of any default or an acquiescence
therein; and no single or partial exercise of any such right or power shall
preclude other or further exercise thereof, or the exercise of any other right;
and no waiver shall be valid unless in writing signed by Holder, and then only
to the extent specifically set forth in such writing.  All rights and remedies
hereunder or by law afforded shall be cumulative and shall be available to
Holder until the principal amount of and all interest on this Note have been
paid in full.
 
13.           Binding Effect.  All terms and conditions of this Note and all
covenants of the Company in this Note shall be binding upon the Company and its
successors and permitted assigns.  This Note shall inure to the benefit of the
Holder and its successors and assigns, and any subsequent holder of this Note.
 
14.           Delegation.  The Company may not delegate any of its obligations
hereunder without the prior written consent of the Holder.
 
15.           Waiver of Demand.  The Company waives demand, presentment for
payment, notice of dishonor, protest, notice of protest, and notice of
non-payment of this Note.
 
(a)          Notices.  Any notice, demand, offer, request or other communication
required or permitted to be given pursuant to the terms of this Note shall be in
writing and shall be deemed effectively given the earlier of (i) when received,
(ii) when delivered personally, (iii) one business day after being delivered by
facsimile (with receipt of appropriate confirmation), or (iv) one business day
after being deposited with an overnight courier service, addressed to the
recipient at the address set forth below unless another address is provided to
the other party in writing:
 

 
if to the Company, to:
 
Novint Technologies, Inc.
4601 Paradise Boulevard NW, Suite B
Albuquerque, New Mexico 87114
Attention:  Tom Anderson, CEO
 
 
with a copy to:
 
Richardson & Patel LLP
10900 Wilshire Boulevard
Suite 500
Los Angeles, CA 90024
Attention:  Addison Adams
Fax:  (310) 208-1154
Phone:  (310) 208-1182 x721
Email: aadams@richardsonpatel.com
 
 
if to Holder, to:
 
______________________
______________________
______________________
______________________
 
 
with a copy to:
 
______________________
______________________
______________________
 



 

 
6

--------------------------------------------------------------------------------

 

16.           Amendments, Waivers or Termination.  Neither this Note nor any
term hereof may be changed, waived, discharged or terminated orally, but only by
an instrument in writing signed by the Company and a majority of the holders of
the then outstanding series of Notes issued pursuant to the Subscription
Agreement.  Any such change, waiver, discharge or termination approved in
accordance with this paragraph shall bind all such holders.
 
17.           Attorneys’ and Collection Fees.  Should the indebtedness evidenced
by this Note or any part hereof be collected at law or in equity or in
bankruptcy, receivership or other court proceedings, the Company agrees to pay,
in addition to the principal and interest due and payable hereon, all costs of
collection, including reasonable attorneys’ fees and expenses, incurred by the
Holder or its agent in collecting or enforcing this Note.
 
18.           Governing Law.  The validity of this Note, the construction of its
terms, and the rights of the Company and Holder shall be determined in
accordance with the laws of the State of Delaware, excluding any principles of
conflicts of laws that would refer the choice of law to another jurisdiction.
 
19.           Security.
 
(a)          Creation of Security Interest.  This Note is a senior secured
obligation of the Company.  In order to secure the payment of the principal and
interest and all other obligations of the Company hereunder now or hereafter
owed by the Company to Holder (the “Secured Obligations”), the Company hereby
grants to Holder (the “Secured Party”) a security interest in all of the
Company’s right, title, and interest in, to and under, whether now owned or
hereafter acquired or arising, the following property (the “Collateral”):
 

 
7

--------------------------------------------------------------------------------

 

(i)           all intellectual property of any kind or nature whatsoever
relating to, arising under or used in connection with products, applications and
technologies in the field of haptics, and any and all other intellectual
property including without limitation patents, patent applications, copyrights,
copyright applications, trademarks and service marks and applications therefor,
mask works, net lists and trade secrets;
 
(ii)           all general intangibles, whether now existing or hereafter
arising and wherever arising, creating, evidencing, relating to, arising under
or used in connection with any of the property described in the foregoing item
(i), including, but not limited to, all letters of authorization, permits,
licenses, consents, contract rights, franchises, documents, certificates,
records, customer and supplier contracts, and other rights, privileges and
goodwill creating, evidencing, obtained or used in connection with any of the
property described in the foregoing item (i);
 
(iii)           all books, records and documents relating to any and all of the
foregoing, including, without limitation, records of account, whether in the
form of writing, microfilm, microfiche, tape, or electronic media;
 
(iv)          all Accounts;
 
(v)           all Chattel Paper;
 
(vi)          all Money and all Deposit Accounts, together with all amounts on
deposit from time to time in such Deposit Accounts;
 
(vii)         all Documents;
 
(viii)        all General Intangibles, including all intellectual property,
Payment Intangibles and Software;
 
(ix)           all Goods, including Inventory, Equipment and Fixtures;
 
(x)            all Instruments;
 
(xi)           all Investment Property;
 
(xii)          all Letter-of-Credit Rights and other Supporting Obligations;
 
(xiii)         all Records;
 
(xiv)         all Commercial Tort Claims;
 
(xv)          all Proceeds and Accessions with respect to any of the foregoing
Additional Collateral; and
 

 
8

--------------------------------------------------------------------------------

 

(xvi)         all substitutes and replacements for, accessions, attachments, and
other additions to tools, parts, and equipment used in connection with, and all
proceeds, products, and increases of, any and all of the foregoing Collateral,
in whatever form, whether cash or noncash; interest, premium, and principal
payments, redemption proceeds and subscription rights; and, to the extent not
otherwise included, all (A) payments under insurance, or any indemnity, warranty
or guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, (B) cash and (C) security for the payment of
any of the Collateral, and all goods which gave or will give rise to any of the
Collateral or are evidenced, identified, or represented therein or thereby.
 
(xvii)         Each category of Collateral set forth above shall have the
meaning set forth in the Uniform Commercial Code (to the extent such term is
defined in the Uniform Commercial Code), it being the intention of the Company
that the description of the Collateral set forth above be construed to include
the broadest possible range of assets.
 
(xviii)        The Company shall file this Note with the U.S. Patent and
Trademark Office upon request by Holder.
 
(b)          Uniform Commercial Code Security Agreement.  This Section is
intended to be a security agreement pursuant to the Uniform Commercial Code, as
adopted in the State of Delaware and as amended from time to time, for any of
the items specified above or below as part of the Collateral which, under
applicable law, may be subject to a security interest pursuant to the Uniform
Commercial Code, and the Company hereby grants the Holder a security interest in
the Collateral.  The Company agrees that the Holder may file any appropriate
document in the appropriate index as a financing statement for any of the items
specified above or below as part of the Collateral.  In addition, the Company
agrees to execute and deliver to the Holder, upon the Holder’s request, any
financing statements, as well as extensions, renewals and amendments thereof,
and reproductions of this Agreement in such form as the Holder may reasonably
require to perfect a security interest with respect to the Collateral.  The
Company shall pay all costs of filing such financing statements and any
extensions, renewals, amendments, and releases thereof, and shall pay all
reasonable costs and expenses of any record searches for financing statements
the Holder may reasonably require.  The Company shall also take such further
actions as may be required by Holder, including, without limitation,
modifications to the provisions hereof, to give effect to the intent hereof and
to insure that Holder at all times has a valid, perfected Lien on the
Collateral.  Upon the occurrence of an Event of Default, Secured Party shall
have the remedies of a secured party under the Uniform Commercial Code and, at
Secured Party’s option, may also invoke the other remedies provided in this Note
as to such items.
 
(c)          Rights of Secured Party.  b)  Upon an uncured Event of Default,
Secured Party may require the Company to assemble the Collateral and make it
available to Secured Party at the place to be designated by Secured Party which
is reasonably convenient to the parties.  Secured Party may sell all or any part
of the Collateral as a whole or in parcels by public auction.  Secured Party may
bid at any public sale on all or any portion of the Collateral.  Secured Party
shall give the Company reasonable notice of the time and place of any public
sale or of the time after which any private sale or other disposition of the
Collateral is to be made, and notice given at least 10 days before the time of
the sale or other disposition shall be conclusively presumed to be reasonable.
 

 
9

--------------------------------------------------------------------------------

 

(ii)           Upon any such sale of the Collateral by Secured Party, the
proceeds therefrom shall be allocated in the following order: (i) to pay any and
all reasonable expenses incurred by Secured Party in selling such collateral,
(ii) to pay all accrued but unpaid interest on the Note, (iii) to repay
outstanding principal on the Note, and (iv) the remainder shall be paid to the
Company.
 
20.           Deficiency.  The Company shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay this Note, including all Secured Obligations, and the fees and
disbursements of any attorneys employed by Holder to collect such deficiency.
 


 
[Signature page follows.]
 

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its duly
authorized officer and this Note to be dated ________, 2009.
 

 
COMPANY:
 
NOVINT TECHNOLOGIES, INC.
         
By:                                                             
 
Name: Thomas G. Anderson
 
Title:   Chief Executive Officer



[5% SENIOR SECURED CONVERTIBLE PROMISSORY NOTE]

 
 
 
11

--------------------------------------------------------------------------------

 

FORM OF


NOTICE OF CONVERSION


(To be Executed by the Holder in order to Convert the Note)


The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount of that certain 5% Senior Secured Convertible Promissory Note
(the “Note”) into shares of Common Stock of NOVINT TECHNOLOGIES, INC. (the
“Company”) according to the conditions thereof, as of the date written below.


The undersigned agrees that for a period of eighteen (18) months from the date
of the first conversion of this Note (i) on any given day, the undersigned shall
not sell shares of the Company’s Common Stock in excess of ten percent (10%) of
that day’s trading volume, and (ii) the Company shall have the right to receive
reports showing the daily number of shares of the Company’s Common Stock sold by
the undersigned and to inspect such brokerage statements as the Company may
reasonably request to confirm compliance with the this trading restriction.


The undersigned represents that the undersigned has not sold any shares of
Common Stock of the Company during 120 days prior to the Maturity Date of the
Senior Secured Promissory Note issued pursuant to the Subscription Agreement.




Date of Conversion: ________________________________________________


Conversion Price: __________________________________________________


Number of shares of Common Stock to be issued: _________________________


Signature: ________________________________________________________________


Name:                                                                                                                                


Address:________________________________________________________________


 ________________________________________________________________


 ________________________________________________________________

 
12

--------------------------------------------------------------------------------

 

